          Case 1:21-cv-04557-MKV Document 6 Filed 08/23/21 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 
 YONY SOSA, on behalf of himself and all other
 persons similarly situated,

                            Plaintiff,                                 1:21-cv-4557-MKV
                         -against-                                           ORDER
 GOANTIQUES LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       A review of Court records indicates that the Complaint in this action was filed on May 20,

2021 [ECF No. 1], and that no proof of service of the summons and Complaint has been filed.

Federal Rule of Civil Procedure 4(m) provides:

               If a defendant is not served within 90 days after the complaint is
               filed, the court – on motion or on its own after notice to the plaintiff
               – must dismiss the action without prejudice against that defendant
               or order that service be made within a specified time. But if the
               plaintiff shows good cause for the failure, the court must extend the
               time for service for an appropriate period.

       Plaintiff is directed to serve the summons and Complaint on Defendant on or before

September 23, 2021. If service has not been made on or before September 23, 2021, and if Plaintiff

fails to show cause, in writing, why service has not been made, the Complaint will be dismissed

for failure to prosecute, pursuant to Federal Rules of Civil Procedure 4 and 41.


SO ORDERED.
                                                              _____________________________
                                                              ________
                                                              __
                                                               _      ___
                                                                       _________
                                                                               ____
                                                                               __
                                                                                ______
                                                                                    ____
                                                                                       ____
                                                                                          ________
                                                                                          __    ___
Dated: August 23, 2021                                        MARY YKKAY    VYSKOCIL
                                                                       AY VYSYS
                                                                             YS
                                                                             YSKOCI   CIIL
       New York, NY                                           United States District
                                                                     States Di strict Judge
                                                                             ist
